                            Case 19-12689-BLS              Doc 94         Filed 01/13/20      Page 1 of 6



                                  IN THE UNITED STATES BANKRUPTCY COURT
                                       FOR THE DISTRICT OF DELAWARE

                                                                      )
         In re:                                                       )     Chapter 11
                                                                      )
         HIGH RIDGE BRANDS CO., et al., 1                             )     Case No. 19–12689 (BLS)
                                                                      )
                                                                      )     (Jointly Administered)
                                     Debtors.                         )
                                                                      )

                    NOTICE OF AGENDA OF MATTERS SCHEDULED FOR HEARING ON
                                 JANUARY 15, 2020, AT 1:30 P.M. (ET)

         MATTERS RESOLVED\ADJOURNED

         1.        Debtors’ Motion for Entry of Interim and Final Orders (I) Authorizing the Debtors to
                   Obtain a Senior Secured Superpriority Postpetition Financing Facility, (II) Granting
                   Liens and Superpriority Administrative Expense Claims, (III) Authorizing the Use of
                   Cash Collateral, (IV) Granting Adequate Protection, (V) Modifying the Automatic Stay,
                   (VI) Scheduling a Final Hearing and (VII) Granting Related Relief [D.I. 12, 12/18/19]

                   Objection Deadline: January 8, 2020, at 4:00 p.m. (ET), extended to January 15, 2020,
                                       at 5:00 p.m. (ET) for Whitefort Capital Master Fund, LP and to
                                       January 17, 2020, at 10:00 a.m. (ET) for the Committee

                   Objections Filed:

                                 A. Informal comments from the Committee

                   Related Documents:

                                 A. Declaration of John Singh in Support of Debtors’ Motion for Entry of
                                    Interim and Final Order (I) Authorizing the Debtors to (A) Obtain a Senior
                                    Secured Superpriority Postpetition Financing Facility and (B) Redact
                                    Certain Fees Set Forth in the DIP Credit Agreement, (II) Granting Liens
                                    and Superpriority Administrative Expense Claims, (III) Authorizing the
                                    Use of Cash Collateral, (IV) Granting Adequate Protection, (V) Modifying


         1
             The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
             number, are: High Ridge Brands Holdings, Inc. (5996); HRB Midco, Inc. (8170); HRB Buyer, Inc. (3945); High
             Ridge Brands Co. (5871); Golden Sun, Inc. (4712); Continental Fragrances, Ltd. (2541); Freshcorp, Inc. (3238);
             Children Oral Care, LLC (disregarded entity for tax purposes); and Dr. Fresh, LLC (5167). The mailing address
             for each of the Debtors is 333 Ludlow Street, South Tower, 2nd Floor, Stamford, Connecticut 06902 .


25748442.2
                     Case 19-12689-BLS         Doc 94     Filed 01/13/20    Page 2 of 6



                             the Automatic Stay, (VI) Scheduling a Final Hearing and (VII) Granting
                             Related Relief [D.I. 13]

                         B. Interim Order Pursuant to 11 U.S.C. §§ 105, 361, 362, 363, 364, 503, 506
                            and 507, (I) Authorizing the Debtors to Obtain a Senior Secured
                            Superpriority Postpetition Financing Facility, (II) Granting Liens and
                            Superpriority Administrative Expense Claims, (III) Authorizing the Use of
                            Cash Collateral, (IV) Granting Adequate Protection, (V) Modifying the
                            Automatic Stay, (VI) Scheduling a Final Hearing and (VII) Granting
                            Related Relief [D.I. 45, 12/19/19]

                         C. Omnibus Notice of First Day Pleadings and Final Hearing Thereon
                            [D.I. 48, 12/19/19]

              Status:     This matter is adjourned to the hearing scheduled for January 22, 2020, at
                          11:00 a.m. (ET).

         2.   Debtors’ Motion for Entry of (A) an Order (I) Approving Bidding Procedures in
              Connection with the Sale of Substantially All of the Debtors’ Assets; (II) Scheduling an
              Auction for and Hearing to Approve Sale of Substantially All of the Debtors’ Assets;
              (III) Approving Notice of Respective Date, Time and Place for Auction and for Hearing
              on Approval of Sale; (IV) Approving Procedures for the Assumption and Assignment of
              Certain Executory Contracts and Unexpired Leases; (V) Approving Form and Manner of
              Notice Thereof; and (VI) Granting Related Relief; and (B) an Order Authorizing and
              Approving (I) the Sale of Substantially All of the Debtors’ Assets Free and Clear of
              Liens, Claims, Rights, Encumbrances, and Other Interests; and (II) the Assumption and
              Assignment of Certain Executory Contracts and Unexpired Leases; and (III) Related
              Relief [D.I. 55, 12/23/19]

              Objection Deadline: January 8, 2020, at 4:00 p.m. (ET), extended to January 17, 2020,
                                  at 10:00 a.m. (ET) for the Committee

              Objections Filed:

                         A. Informal comments from the Committee

              Related Documents: None

              Status: This matter is adjourned to the hearing scheduled for January 22, 2020, at 11:00
                      a.m. (ET).

         UNCONTESTED MATTERS WITH                    CERTIFICATE           OF   NO     OBJECTION—
         CERTIFICATION OF COUNSEL

         3.   Debtors’ Motion for Interim and Final Orders, (I) Prohibiting Utility Companies from
              Altering, Refusing, or Discontinuing Utility Services, (II) Deeming Utility Companies
              Adequately Assured of Future Payment, (III) Establishing Procedures for Determining


25748442.2                                            2
                     Case 19-12689-BLS         Doc 94      Filed 01/13/20    Page 3 of 6



              Additional Adequate Assurance of Payment, and (IV) Setting a Final Hearing Related
              Thereto [D.I. 5, 12/18/19]

              Objection Deadline: January 8, 2020, at 4:00 p.m. (ET), extended to January 13, 2020,
                                  at 10:00 a.m. for the Committee

              Objections Filed:

                        A. Informal comments from the Committee

              Related Documents:

                         A. Interim Order, Pursuant to Sections 105(a) and 366 of the Bankruptcy
                            Code, (I) Prohibiting Utility Companies from Altering, Refusing, or
                            Discontinuing Utility Services, (II) Deeming Utility Companies
                            Adequately Assured of Future Payment, (III) Establishing Procedures for
                            Determining Additional Adequate Assurance of Payment, and (IV) Setting
                            a Final Hearing Related Thereto [D.I. 37, 12/19/19]

                         B. Omnibus Notice of First Day Pleadings and Final Hearing Thereon
                            [D.I. 48, 12/19/19]

                         C. Certification of Counsel [D.I. 92, 1/13/20]

              Status: A certification of counsel has been filed. No hearing is required.

         4.   Debtors’ Motion for Interim and Final Orders (I) Authorizing Payment of Prepetition
              Obligations Incurred in the Ordinary Course of Business in Connection with Insurance
              Programs and (II) Authorizing Banks to Honor and Process Check and Electronic
              Transfer Requests Related Thereto [D.I. 6, 12/18/19]

              Objection Deadline: January 8, 2020, at 4:00 p.m. (ET), extended to January 13, 2020,
                                  at 10:00 a.m. for the Committee

              Objections Filed:

                        A. Informal comments from the Committee

              Related Documents:

                         A. Interim Order (I) Authorizing Payment of Prepetition Obligations Incurred
                            in the Ordinary Course of Business in Connection with Insurance
                            Programs and (II) Authorizing Banks to Honor and Process Check and
                            Electronic Transfer Requests Related Thereto [D.I. 38, 12/19/19]

                         B. Omnibus Notice of First Day Pleadings and Final Hearing Thereon
                            [D.I. 48, 12/19/19]


25748442.2                                             3
                     Case 19-12689-BLS         Doc 94      Filed 01/13/20    Page 4 of 6



                         C. Certification of Counsel [D.I. 93, 1/13/20]

              Status: A certification of counsel has been filed. No hearing is required.

         5.   Debtors’ Motion for Interim and Final Order, (I) Authorizing the Debtors to Pay Certain
              Prepetition Taxes and Fees and Related Obligations and (II) Authorizing Banks to Honor
              and Process Check and Electronic Transfer Requests Related Thereto [D.I. 7, 12/18/19]

              Objection Deadline: January 8, 2020, at 4:00 p.m. (ET), extended to January 13, 2020,
                                  at 10:00 a.m. for the Committee

              Objections Filed:

                        A. Informal comments from the Committee

              Related Documents:

                         A. Interim Order (I) Authorizing the Debtors to Pay Certain Prepetition Taxes
                            and Fees and Related Obligations and (II) Authorizing Banks to Honor
                            and Process Check and Electronic Transfer Requests Related Thereto
                            [D.I. 39, 12/19/19]

                         B. Omnibus Notice of First Day Pleadings and Final Hearing Thereon
                            [D.I. 48, 12/19/19]

                         C. Certification of Counsel [D.I. 90, 1/10/20]

              Status: A certification of counsel has been filed. No hearing is required.

         6.   Debtors’ Motion for (I) an Order, (A) Authorizing and Approving Continued Use of Cash
              Management System; (B) Authorizing Use of Prepetition Bank Accounts and Check
              Stock; (C) Authorizing Payments of Prepetition Costs and Fees Associated with
              Customer Credit and Debit Card Transactions; (D) Waiving the Requirements of Section
              345(b) on an Interim Basis; and (E) Granting Administrative Expense Status to
              Postpetition Intercompany Claims; and (II) a Supplemental Order Waiving the
              Requirements of Section 345(b) on a Final Basis [D.I. 9, 12/18/19]

              Objection Deadline: January 8, 2020, at 4:00 p.m. (ET), extended to January 13, 2020,
                                  at 10:00 a.m. for the Committee

              Objections Filed:      None

              Related Documents:

                         A. Interim Order, Pursuant to Sections 105(a), 345, 363, 364, 503(b),
                            1107(a), and 1108 of the Bankruptcy Code, Bankruptcy Rule 2015, and
                            Local Rule 2015-2, (A) Authorizing and Approving Continued Use of
                            Cash Management System; (B) Authorizing Use of Prepetition Bank

25748442.2                                             4
                     Case 19-12689-BLS         Doc 94      Filed 01/13/20    Page 5 of 6



                             Accounts and Check Stock; (C) Authorizing Payments of Prepetition
                             Costs and Fees Associated with Customer Credit and Debit Card
                             Transactions; (D) Waiving the Requirements of Section 345(b) on an
                             Interim Basis; and (E) Granting Administrative Expense Status to
                             Postpetition Intercompany Claims [D.I. 41, 12/19/19]

                         B. Omnibus Notice of First Day Pleadings and Final Hearing Thereon
                            [D.I. 48, 12/19/19]

                         C. Certificate of No Objection [D.I. 91, 1/12/20]

                         D. Proposed Order

              Status: A certificate of no objection has been filed. No hearing is required.

         CONTESTED MATTERS GOING FORWARD

         7.   Debtors’ Motion for Interim and Final Orders (I) Authorizing the Debtors to Honor
              Prepetition Obligations Related to Customer Programs and Otherwise Continue Customer
              Programs in the Ordinary Course of Business and (II) Authorizing Banks to Honor and
              Process Check and Electronic Transfer Requests Related Thereto [D.I. 8, 12/18/19]

              Objection Deadline: January 8, 2020, at 4:00 p.m. (ET), extended to January 13, 2020,
                                  at 10:00 a.m. for the Committee

              Objections Filed:

                         A. Informal comments from the Committee

              Related Documents:

                         A. Interim Order (I) Authorizing the Debtors to Honor Prepetition
                            Obligations Related to Customer Programs and Otherwise Continue
                            Customer Programs in the Ordinary Course of Business and
                            (II) Authorizing Banks to Honor and Process Check and Electronic
                            Transfer Requests Related Thereto [D.I. 40, 12/19/19]

                         B. Omnibus Notice of First Day Pleadings and Final Hearing Thereon
                            [D.I. 48, 12/19/19]

              Status: Proposed counsel to the Committee has requested an adjournment of this matter to
                      the hearing scheduled for January 22, 2020, at 11:00 a.m. (ET) and a further
                      extension of the objection deadline to January 14, 2020, at 10:00 a.m. Proposed
                      counsel to the Debtors is confirming with the Debtors that the requested
                      adjournment is workable. This matter is currently going forward.

         8.   Debtors’ Motion for Entry of Interim and Final Orders (I) Authorizing the Debtors to Pay
              Certain Prepetition Claims of (A) Critical Vendors and Service Providers, (B) Shippers

25748442.2                                             5
                      Case 19-12689-BLS         Doc 94     Filed 01/13/20   Page 6 of 6



               and Warehousemen, (C) Certain Vendors Entitled to Administrative Expense Status
               Under Section 503(b)(9) of the Bankruptcy Code, and (D) Foreign Vendors; and
               (II) Authorizing Banks to Honor and Process Check and Electronic Transfer Requests
               Related Thereto [D.I. 10, 12/18/19]

               Objection Deadline: January 8, 2020, at 4:00 p.m. (ET), extended to January 13, 2020,
                                   at 10:00 a.m. for the Committee with a request to the Court for
                                   authority to further extend to January 14, 2020, at 10:00 a.m.

               Objections Filed:

                          A. Informal comments from the Committee

               Related Documents:

                          A. Interim Order (I) Authorizing the Debtors to Pay Certain Prepetition
                             Claims of (A) Critical Vendors and Service Providers, (B) Shippers and
                             Warehousemen, (C) Certain Vendors Entitled to Administrative Expense
                             Status Under Section 503(b)(9) of the Bankruptcy Code, and (D) Foreign
                             Vendors; and (II) Authorizing Banks to Honor and Process Check and
                             Electronic Transfer Requests Related Thereto [D.I. 42, 12/19/19]

                          B. Omnibus Notice of First Day Pleadings and Final Hearing Thereon
                             [D.I. 48, 12/19/19]

               Status: This matter is going forward.

         Dated: January 13, 2019                   YOUNG CONAWAY STARGATT & TAYLOR, LLP
                Wilmington, Delaware
                                                   /s/ Ian J. Bambrick
                                                   Robert S. Brady (No. 2847)
                                                   Edmon L. Morton (No. 3856)
                                                   Ian J. Bambrick (No. 5455)
                                                   Allison S. Mielke (No. 5934)
                                                   Jared W. Kochenash (No. 6557)
                                                   Rodney Square
                                                   1000 North King Street
                                                   Wilmington, Delaware 19801
                                                   Telephone: (302) 571-6600
                                                   Facsimile: (302) 571-1256

                                                   Proposed Counsel to the Debtors




25748442.2                                             6
